UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8031



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMORY CLASH JONES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
97-309-L)


Submitted:   April 27, 2005                 Decided:   May 19, 2005


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Clash Jones, Appellant Pro Se. Christine Manuelian, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Emory Clash Jones seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion and a

subsequent order denying his motion for reconsideration. An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Jones has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Jones’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255 (2000).         See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, 540 U.S. 995

(2003).    In order to obtain authorization to file a successive


                               - 2 -
§ 2255 motion, a prisoner must assert claims based on either: (1)

a new rule of constitutional law, previously unavailable, made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence sufficient to establish that no

reasonable fact finder would have found the movant guilty.      28

U.S.C. § 2244(b)(3)(C) (2000). Jones’ claims do not satisfy either

of these conditions.   Therefore, we decline to authorize Jones to

file a successive § 2255 motion.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         DISMISSED




                               - 3 -